Citation Nr: 0315521	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-20 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1946 TO August 1948 and from October 1949 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran died in October 1998, at the age of 68; the 
death certificate shows the immediate cause of death as 
respiratory failure due to chronic obstructive pulmonary 
disease (COPD), with no other medical condition was listed as 
a significant condition contributing to death but not 
resulting in the underlying cause of death on the death 
certificate.

3.  At the time of the veteran's death his service connected 
disabilities were:  the residuals of pulmonary tuberculosis 
including the right upper lobectomy and a segmental resection 
of the left upper lobe at 30 percent disability rating and 
bursitis at a noncompensable (0%) disability rating.  

4.  There is competent medical evidence of record indicating 
that the veteran's service connected residuals of pulmonary 
tuberculosis contributed to cause the veteran's death by 
making him less able to resist the fatal COPD.


CONCLUSION OF LAW

The veteran's service connected residuals of pulmonary 
tuberculosis contributed substantially and materially to 
cause the veteran's death.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1310, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In the present case the Board does not find correspondence to 
the appellant which meets all of the requirements of the 
VCAA.  Specifically, there is no notice to the appellant 
telling her which party would be responsible for obtaining 
which evidence.  However, based on the decision of the Board 
below, we conclude that a remand or further development of 
the claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(2002).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2002).

"Generally, minor service-connected disabilities, 
particularly those of a static nature, or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability."  
38 C.F.R. § 3.312(c)(2) (2002).  

"Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3) 
(2002).  

"There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature."  38 C.F.R. § 3.312(c)(4) (2002).  

In this case, the death certificate shows that the veteran 
died in October 1998, at the age of 68.  No autopsy was 
conducted.  The immediate cause of death was respiratory 
failure due to chronic obstructive pulmonary disease (COPD).  
No other medical condition was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.  

At the time of the veteran's death he was service connected 
for the residuals of pulmonary tuberculosis including a right 
upper lobectomy and a segmental resection of the left upper 
lobe at 30 percent disability rating, and bursitis at a 
noncompensable (0%) disability rating.  

VA has obtained a considerable amount of medical evidence in 
the form of VA and private medical records.  These include 
reports on treatment and hospitalization for a variety of 
medical disabilities.  

In the early 1990s the veteran filed a claim for service 
connection for COPD.  This claim was denied.  The December 
1991 VA examination report which was obtained at the time 
indicated that the veteran's "chronic obstructive pulmonary 
disease does not appear to be connected to the pulmonary 
tuberculosis, but rater due to heavy smoking over a period of 
many years.  The interstitial fibrosis could possibly be due 
to a combination of chronic obstructive pulmonary disease and 
old healed tuberculosis scars.  However, chronic obstructive 
pulmonary disease appears to be the major culprit."  

A private medical opinion dated September 2002 was submitted 
by A. Gordon, M.D.  In this opinion Dr. Gordon stated that 
the veteran's lung resection from his service connected 
pulmonary tuberculosis would result in decreased lung volume 
and would exacerbate any medical condition in a compromised 
lung.  Dr. Gordon's opinion was that the veteran's service 
connected residuals of pulmonary tuberculosis contributed 
substantially to cause the veteran's death.

The evidence supports the claim for service connection for 
the cause of the veteran's death.  While the veteran died of 
chronic obstructive pulmonary disease, there is competent 
medical evidence that indicates that his service-connected 
residuals of pulmonary tuberculosis contributed substantially 
to cause death.  The Board understands the position taken by 
the RO in the prior denial of the claim.  The prior medical 
opinion essentially stated that the service-connected 
tuberculosis did not cause the veteran's COPD.  While this 
may be true, the question as to whether the service connected 
lung disability could have combined with the nonservice 
connected COPD to cause death is a subtly different question.  
The only medical opinion of record that deals with this 
question is Dr. Gordon's, which indicates that the service 
connected pulmonary tuberculosis, was a contributory factor 
causing the veteran's death.  There is also no competent 
medical evidence that directly contradicts Dr. Gordon's 
statement.  Therefore, service connection for the cause of 
the veteran's death is granted.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

